Not for Publication

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
____________________________________
                                     :
LEE CARABALLO,                       :
                                     :
            Petitioner,              :        Civil Action No. 16-3721 (ES)
                                    :
      v.                            :                   OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
            Respondent.             :
____________________________________:

SALAS, DISTRICT JUDGE

       Before the Court is Petitioner Lee Caraballo’s (“Petitioner”) motion to vacate, set aside, or

correct his sentence, pursuant to 28 U.S.C. § 2255. (D.E. No. 1). In response to this Court’s Order

to Answer (D.E. No. 9), Respondent United States of America (“Respondent”) filed an opposition.

(D.E. No. 11). For the following reasons, the Court DENIES the Petition and a certificate of

appealability shall not issue.

I.     Factual Background and Procedural History

       On direct appeal, the Court of Appeals for the Third Circuit succinctly described the

underlying circumstances as follows:

               At about 1:30 a.m. on November 30, 2012, Victor Monterossa was
               backing up his Toyota Corolla in his driveway when a man wearing
               a black skull cap and black puffy jacket approached the driver’s side
               window, pressed a gun against Monterossa’s head, and ordered him
               out of the car. After he complied, the assailant pointed the gun at
               Monterossa and said, in Spanish, “Give me the money.” The
               assailant then asked for Monterossa’s phone, a black Apple iPhone
               model 4S, which Monterossa indicated was still in the car. At that
               point the assailant got into the car and fled.

               Monterossa immediately called 911. When two police officers from
               the Newark Police Department arrived, Monterossa explained what
               happened and described the assailant as a Hispanic male,
               approximately 5’9” to 6” tall, 30 to 35 years old, 150–180 pounds,
               “light facial hair, black skull cap, wearing a large black bubble
               jacket, armed with a small silver handgun.” App. at 441.

United States v. Caraballo, 643 F. App’x 163, 165–67 (3d Cir. 2016).

       Later that same day, Petitioner was stopped by Officer Mitchell White of the Roselle Park

New Jersey Police Department for driving a vehicle with tinted front windows in violation of N.J.

Stat. Ann. § 39:3-75. See Caraballo, 643 F. App’x at 166. Upon approaching the driver’s side

window, Officer White smelled the odor of “freshly burnt marijuana.” See id. Petitioner admitted

to having smoked marijuana earlier. See id. Officer White subsequently asked Petitioner to step

out of the vehicle. See id. Petitioner consented to a search of his vehicle, during which officers

discovered “a partially smoked marijuana cigarette and a small plastic bag containing marijuana

inside the Mercedes, as well as a blue flip phone, a black jacket, two Toyota car keys, and a black

Apple iPhone Model 4S.” Id. Officers also later found a black puffy jacket. See id. at 157.

       Once back at the police station, officers “noticed that the iPhone recovered from

[Petitioner’s] car was receiving an alert that the iPhone’s owner was attempting to track the

phone’s location. See id. The Police Department subsequently received a phone call from

Monterossa, who explained that he had been carjacked by “a white Hispanic male, scruffy beard,

wearing a black puffy jacket and a black winter hat.” Id. at 156. Monterossa then came to the

police station, identified his phone and car keys which officers had recovered from Petitioner’s

vehicle, and gave a statement to police describing the incident that had occurred earlier that day.

See id. at 157. Monterossa also later positively identified Petitioner from a photo array. See id.

       Petitioner was subsequently indicted for carjacking in violation of 18 U.S.C. § 2119(1),

and for brandishing a firearm in furtherance of a crime, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).



                                                  2
(See D.E. No. 11 at 8–9). On November 14, 2017, following a weeklong jury trial, Petitioner was

found guilty of both counts of the indictment. (See id. at 1 & 12.) On April 13, 2015, this Court

sentenced Petitioner to fifty-one months imprisonment for carjacking and eighty-four months

imprisonment for brandishing a firearm in furtherance of a crime. (See id. at 12–13). The Court

ordered Petitioner’s sentences to be served consecutively. (See id.).

         On direct appeal, the Court of Appeals for the Third Circuit affirmed both Petitioner’s

conviction and sentence. See Caraballo, 643 F. App’x 163. In June 2016, Petitioner filed the

instant Motion to Vacate, Set Aside, or Correct a Sentence pursuant to 28 U.S.C. § 2255. (See

D.E. No. 1). In Petitioner’s submission, he also requested the appointment of counsel for his claim

and requested that the Court grant him a stay pending the outcome of his Writ of Certiorari filed

with the United States Supreme Court. 1 (See D.E. No. 1 at 1.)

II.      Legal Standard

         A prisoner in federal custody under a federal sentence “may move the court which imposed

the sentence to vacate, set aside or correct the sentence” upon the grounds that: (i) “the sentence

was imposed in violation of the Constitution or laws of the United States;” (ii) “the court was

without jurisdiction to impose such sentence;” or (iii) “the sentence was in excess of the maximum

authorized by law.” 28 U.S.C. § 2255(a). A court, in considering a § 2255 motion, must accept

the truth of a movant’s factual allegations unless they are frivolous on the basis of the existing

record. See United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005). A court may deny the

motion without holding an evidentiary hearing if “the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b).


1
          Petitioner requested “to hold this motion in abeyance pending his writ of certiorari already filed with the
United States Supreme Court.” (See D.E. No. 1 at 1). As Petitioner’s writ of certiorari was denied by the Supreme
Court on October 3, 2016, Caraballo v. United States, 137 S. Ct. 100 (2016), this Court will deny Petitioner’s request
for a stay as moot.

                                                          3
III.   Discussion

       A.      Substantive Claim

       Petitioner argues that pursuant to Johnson v. United States, 135 S. Ct. 2551 (2015), his

conviction for carjacking in violation of 18 U.S.C. § 2119 is not a crime of violence for the

purposes of 18 U.S.C. § 924(c). (See D.E. No. 1 at 2). As a result, Petitioner contends that his

conviction for carjacking should no longer qualify as a crime of violence and that his § 924(c)

conviction should be vacated. (See id. at 2). As the Court explains below, Petitioner’s claim is

without merit because it ignores the fact that § 924(c)’s definition of a crime of violence still

contains a valid force clause under which carjacking is categorically a crime of violence.

       Section 924(c) “provides a criminal penalty for any individual who possesses, brandishes,

or discharges a firearm in relation to either a crime of violence or a drug trafficking crime.” Darby

v. United States, No. 18-10654, 2018 WL 3412846, at *2–3 (D.N.J. July 12, 2018) (citing 18

U.S.C. § 924(c)); see also United States v. Foster, 734 F. App’x 129, 132 n.3 (3d Cir. 2018). A

“crime of violence” is further defined in this section as any felony that:

               (A) has an element of the use, attempted use, or threatened use of
               physical force against the person or property of another [“the
               elements clause”], or

               (B) that by its nature involves a substantial risk that physical force
               against the person or property of another may be used in the course
               of committing the offense [“the residual clause”].

18 U.S.C. § 924(c)(3).

         In Johnson, the Supreme Court found that a similarly worded residual clause of the Armed

Career Criminal Act (“ACCA”) was unconstitutionally vague. 135 S.Ct. at 2561–563. Johnson




                                                  4
did not invalidate, however, ACCA’s remaining elements clause. See id. 2 Consequently, “even if

this Court were to assume, arguendo, that Johnson . . . render[s] the residual clause of § 924(c)

unconstitutionally vague, Petitioner’s § 924(c) conviction would remain entirely valid so long as

his underlying crime, carjacking pursuant to 18 U.S.C. § 2119(1), was a ‘crime of violence’ under

the elements clause of the statute.” Darby v. United States, No. 18-10654, 2018 WL 3412846, at

*3 (D.N.J. July 12, 2018).

        Here, the Court need not reach the issue of § 924(c) residual clause’s constitutionality

because Petitioner’s underlying crime, carjacking, is a crime of violence under § 924(c)’s elements

clause. See id.; Randolph v. United States, No. 16-2865, 2019 WL 365742, at *2 (D.N.J. Jan. 30,

2019) (“However, the Court need not reach the issue of the continued vitality of § 924(c)(3)(B)’s

residual clause—Petitioner’s conviction for Hobbs Act robbery qualifies as a predicate offense

under the elements clause of § 924(c)(3)(A).”); see also United States v. Whitted, 541 F.3d 480,

491 (3d Cir. 2008) (Chagares, J., concurring) (“It is not the habit of the court to decide questions

of a constitutional nature unless absolutely necessary to a decision of the case.”); Ashwander v.

Tenn. Valley Auth., 297 U.S. 288, 346-48 (1936) (setting forth the principle of constitutional

avoidance).

        The Third Circuit has held that carjacking is categorically a crime of violence when it is

accompanied by a conviction for brandishing a weapon. See Foster, 734 F. App’x at 132 n.5

(“[Petitioner] concedes that our decision in in United States v. Robinson, 844 F.3d 137 (3d Cir.

2016), establishes that his Hobbs Act robbery conviction, and by the same reasoning, his

carjacking conviction [in violation of 18 U.S.C. § 2119], can serve as predicate offenses for



2
         More recently, the Supreme Court relied in Johnson to find the similarly worded residual clause of 18 U.S.C.
§ 16(b) unconstitutional vague. Sessions v. Dimaya, 138 S. Ct. 1204, 1213–23 (2018). As in Johnson, the Dimaya
Court did not invalidate 18 U.S.C. § 16(b)’s elements clause. See id.

                                                         5
purposes of his § 924(c) convictions because he was contemporaneously convicted of a firearm

offense. We agree[.]” (emphasis added)). As the Honorable Judge Susan D. Wigenton recently

explained:

               In United States v. Robinson, the Third Circuit held that Hobbs Act
               robbery, which largely mirrors the carjacking statute in that both
               statutes require that the defendant take either a motor vehicle or
               property of another by force, violence or intimidation, see 18 U.S.C.
               § 2119; 18 U.S.C. 1951(b)(1), is categorically a crime of violence
               when accompanied by a conviction for brandishing a weapon under
               § 924(c)(1)(A)(ii). United States v. Robinson, 844 F.3d 137, 140-
               44 (3d Cir. 2016) . . . . In United States v. Foster, –––, F. App’x ––
               ––, 2018 WL 2331764, at *2 n. 5 (3d Cir. May 23, 2018), the Third
               Circuit applied Robinson and found that carjacking is also
               categorically a crime of violence when accompanied by a conviction
               for brandishing a weapon. Thus, the Third Circuit has concluded
               that carjacking, when accompanied by a conviction for brandishing
               a weapon under § 924(c)(1)(A)(ii), is categorically a crime of
               violence pursuant to the elements clause of § 924(c). Because
               carjacking, when accompanied by the brandishing of a weapon, is
               categorically a crime of violence under Third Circuit case law and
               because Petitioner pled guilty to both carjacking and brandishing a
               weapon, his conviction is categorically a crime of violence under the
               elements clause of § 924(c), and his conviction is therefore proper
               even assuming that Johnson renders § 924(c)’s residual clause
               invalid.

Darby, 2018 WL 3412846, at *3.

       Considering the case law, Petitioner’s offense is undoubtably a crime of violence under §

924(c)’s elements clause. Specifically, Petitioner was indicted for carjacking and for brandishing

a firearm in furtherance of that crime. (See D.E. No. 11 at 8–9). Petitioner was found guilty of,

and sentenced for, both charges. (See id. at 12). The charging document and the facts presented

a trial, which formed the basis of the jury’s verdict, establish that the carjacking offense occurred

concurrently with the brandishing a firearm offense. (See, e.g., id. at 8–9; id. at 20–29, Excerpt of

Mr. Monterossa’s Direct Examination, Trial Transcript, November 13, 2014 (describing how

Petitioner pressed a revolver against Mr. Monterossa’s head and asked Mr. Monterossa to get out


                                                 6
of his car, took Mr. Monterossa’s wallet and phone, and then drove off on Mr. Monterossa’s car)).

Thus, “the jury had an adequate factual basis to conclude that § 2114(a), committed while using

and carrying a firearm, is a crime of violence.” See United States v. Thomas, 703 F. App’x 72, 78

(3d Cir. 2017). Accordingly, Petitioner’s sole argument that his conviction for carjacking is not a

crime of violence under § 924(c) is without merit, and he is not entitled to relief on this claim. See

Darby, 2018 WL 3412846, at *3.

        B.      Request for Appointment of Counsel

        Petitioner also requests the appointment of counsel. (See D.E. No. 1 at 1.) The Court may

appoint counsel for a habeas petitioner “when the interests of justice require.” See 18 U.S.C. §

3006A(a)(2). In determining whether the interests of justice require appointment of counsel, “the

district court must decide if the petitioner has presented a nonfrivolous claim and if the

appointment of counsel will benefit the petitioner and the court.” Reese v. Fulcomer, 946 F.2d

247, 263-64 (3d Cir. 1991), superseded by statute on other grounds as stated in United States v.

Green, 543 F. App’x 266 (3d Cir. 2013). The Court should also consider, “the complexity of the

factual and legal issues in the case, as well as the pro se petitioner’s ability to investigate facts and

present claims.” Id.

        Here, since Petitioner does not have a meritorious claim and no evidentiary hearing is

warranted, the interests of justice do not require the appointment of counsel for Petitioner. Lasko

v. Watts, 373 F. App’x 196, 200 (3d Cir. 2010) (noting that “as a threshold matter, the district court

must assess whether the claimant's case has some arguable merit in law and fact.” (internal

quotation marks omitted)). Therefore, Petitioner’s request is denied.

IV.     Certificate of Appealability

        Pursuant to 28 U.S.C. § 2253(c), a petitioner in a § 2255 proceeding may not appeal from



                                                   7
the final order in that proceeding unless he has “made a substantial showing of the denial of a

constitutional right.” “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude that the issues presented here are adequate to deserve encouragement to proceed further.”

Miller–El v. Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S. 473, 484

(2000). Because jurists of reason would not disagree with this Court’s conclusion that Petitioner’s

claim is without merit, Petitioner has failed to make a substantial showing of the denial of a

constitutional right, and a certificate of appealability shall not issue.

V.      Conclusion

        For the reasons stated above, the Petitioner’s habeas petition is DENIED and a certificate

of appealability shall not issue. An appropriate Order accompanies this Opinion.




                                                                _s/Esther Salas
                                                                Esther Salas, U.S.D.J.




                                                   8
